NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

ANTHONY LAMBERSON,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-568
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Chris Helinger,
Judge.

Anthony Lamberson, pro se.


PER CURIAM.

             Affirmed. See Bunkley v. State, 800 So. 2d 663 (Fla. 2d DCA 2001).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.